Memorandum:
Defendant appeals from a judgment convicting him, upon his plea of guilty, of rape in the third degree (Penal Law § 130.25 [2]) and criminal sexual act in the third degree (§ 130.40 [2]). To the extent that defendant’s contention that he was denied effective assistance of counsel survives his guilty plea (see People v Bethune, 21 AD3d 1316 [2005], lv denied 6 NY3d 752 [2005]), that contention lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Defendant received “an advantageous plea and nothing in the record casts doubt on the apparent effectiveness of counsel” (id.). The sentence is not unduly harsh or severe. Present — Scudder, PJ., Centra, Fahey, Garni and Sconiers, JJ.